Citation Nr: 1437301	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Previously, in an August 2007 decision, the RO had denied an increased rating for the residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease.  The Veteran perfected appeals of both rating decisions.

These claims were previously remanded by the Board in June 2009, April 2010, July 2011, and October 2012 for additional development.

In May 2013 the Board denied a rating higher than 20 percent prior to June 4, 2008, for the residuals of the compression fracture at T-11 with spondylolisthesis and degenerative joint disease, but granted a higher 40 percent rating as of that date as well as a separate noncompensable rating for the associated erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ.  The Board, however, denied ratings higher than 10 percent for the left and right lower extremity radiculopathy associated with the mid-back disability.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only partially to the extent it had denied ratings higher than 10 percent for his left and right lower extremity radiculopathy.  A private attorney represented him in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.  In April 2014, the parties filed a Joint Motion for Partial Remand asking the Court to vacate the Board's decision denying ratings higher than 10 percent for this associated radiculopathy of the right and left lower extremities.  As reason for vacating the Board's decision denying higher ratings for this associated radiculopathy of the right and left lower extremities, the parties agreed that the Board had failed to adequately address evidence of neurological impairment, including nerve pain and diminished reflexes as well as possible alternative ratings under Diagnostic Codes (DCs) 8621 (Neuritis) or 8721 (Neuralgia).  See 38 C.F.R. §§ 4.123, 4.124, 4.124a.

The Court granted this Joint Motion for Partial Remand in an April 2014 Order and since has returned the file to the Board for this additional consideration.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is what amounts to mild incomplete paralysis of the affected nerve in the Veteran's left and right lower extremities because of the radiculopathy.


CONCLUSION OF LAW

The criteria are not met for ratings higher than 10 percent for this left and right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DCs 8521, 8621, 8721 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating his claims, so in the preferred sequence, a September 2007 letter was sent to the Veteran in accordance with these duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning these claims.

As for the additional obligation to assist him in fully developing his claims, the Veteran's service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with his claims file for consideration. 

The Veteran was also afforded VA compensation examinations in June 2007, November 2009 and June 2010.  Additional VA opinions were obtained in August 2011 and January 2013.  In its May 2013 decision, the Board explained that these additional opinions were obtained because, as noted in the Board's July 2011 remand, the Veteran has other disorders in addition to the service-connected residuals of his compression fracture at T-11 with spondylolisthesis and degenerative joint disease that may be partly, if not entirely, responsible for his lower extremity symptoms.  In the July 2011 remand, the Board consequently had directed the VA examiner to provide an opinion on whether these additional disorders were manifestations of the Veteran's service-connected disability.  This additional comment was needed because the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  The January 2013 opinion indicated the Veteran had no sensory or motor deficit involving the sciatic, peroneal, sural, or popliteal nerves related to his T11 fracture.  However, the Board determined in its May 2013 decision that the January 2013 VA opinion, while differentiating the Veteran's multi-level degenerative disc disease, documented at T6-7, T8-9, and T12-L1, and lumbar degenerative disease from his T11 vertebral fracture, ultimately concluded that since the etiology of the degenerative disease could not be determined without resorting to speculation, the Board would resolve this reasonable doubt in his favor and, for all intents and purposes, presume the symptoms in question are part and parcel of his 
service-connected disability and rate them accordingly.   See 38 C.F.R. § 4.3, Mittleider v. West, 11 Vet. App. 181, 182 (1998).

VA has provided the Veteran opportunity to submit evidence and argument in support of his claims, including since receiving the file back from the Court (CAVC).  He has not made the Board aware of any additional evidence needing to be obtained prior to this readjudication.  He recently indicated on the 90-day Letter Response Form, which is sent following a remand of a claim from the Court back to the Board, that he did not have anything else to submit.  He therefore asked the Board to proceed immediately with the readjudication of his appeal after affording his representative the opportunity to review and submit additional argument in support of the case, which the representative since has done.  This being the case,  no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II. 
Whether Ratings higher than 10 percent are Warranted for this Associated Radiculopathy of the Left and Right Lower Extremities

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as "pyramiding", is to be avoided.  Id.

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has reviewed all of the evidence of record, the more critical evidence is that generated during the appeal period.  If the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, since granted, and he has appealed the rating initially assigned for his disability, then VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  The Court also since has held, however, that a staged rating is also appropriate for an increased-rating claim (established-rating context) when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The only difference is that the relevant temporary focus, instead, is on the state of the evidence from one year prior to the filing of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran currently has 10 percent ratings for his bilateral lower extremity radiculopathy under DC 8521.  He asserts that the Board should have additionally considered alternative ratings under DCs 8621 (Neuritis) and 8721 (Neuralgia).  Indeed, this was precisely one of the reasons for vacating the Board's prior decision denying these claims.  Accordingly, as outlined in the Joint Motion for Partial Remand, in order for the Board to provide a complete, but succinct, analysis that addresses the reasons or bases for errors raised in that motion, the parties agree the Board must consider the Veteran's claims of (1) entitlement to ratings exceeding 10 percent for the associated radiculopathy of his left and right lower extremities, and (2) the possibility of separate ratings for pain and diminished reflexes.  38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  See also Tucker v. West, 11 Vet. App. 369, 374 (1998).


DC 8521, 8621, and 8721 concern paralysis, neuritis, and neuralgia of the external popliteal (common peroneal) nerve.  A 10 percent is assigned for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a maximum rating of 40 percent for complete paralysis.  The latter is characterized by foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes, lost abduction of the foot, weakened adduction, and anesthesis that covers the entire dorsum of the foot and toes.  As used to describe peripheral nerve disability, mild, moderate, and severe are not defined.  However, mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree:  serious."  Id. at 1140.

Turning now to the relevant facts, a July 2007 VA examination noted the Veteran reported radiating pain in his right leg. On examination, he had a slow gate.  Lower extremity strength was 5/5 in the left leg and 4/5 in the right leg.  Sensation to vibration, pain, light touch, and position sense was 2/2 bilaterally.  Reflexes were 2+ bilaterally.

Private records dated in October 2007 show the Veteran reported radiating pain, numbness, and tingling in his right leg.  This was exacerbated by prolonged standing, walking, and activities of daily living (ADLs).

The Veteran had a VA compensation examination in February 2008.  He complained of "needle sticking" pains radiating down his anterior thighs.  The sensation persisted with prolonged standing and initial weight bearing after sitting.  On examination, strength in the lower extremities was 5/5 with no motor impairment.  There was decreased sensation to vibration, light touch, and position sense in the bilateral feet. Reflexes were 2+.  There was no atrophy or muscle abnormality.  He ambulated with a slow, guarded gait.  The examiner indicated the Veteran's conditions prevented sports, exercise, and recreation activities.  Chores, shopping, and traveling were moderately affected.

Additional records dated in June and October 2008 show the Veteran complained of difficulty raising his feet while walking.  He had to shuffle, which caused him to lose his balance and trip.  Pain occurred almost immediately with ambulation.  On examination, he ambulated with a shuffling gait and seemed unsteady on his feet.  He was unable to heel-walk or toe-walk.  Dorsiflexion and plantar flexion were noted to be 3-4/5 and limited.

The Veteran had another VA compensation examination in November 2009.  He reported tingling, pins and needles, and cramping in both legs.  On examination, he had diminished sensation to pain, vibration, and light touch bilaterally below his knees.  Sensation to position sense was normal.  Lower extremity reflexes were 2+.  There was no atrophy or muscle abnormality present.  The examiner indicated the Veteran's conditions had moderate effects on sports and exercise, and mild effects on chores, shopping, recreation and traveling.

The Veteran had yet another VA compensation examination in June 2010.  He reported pain radiating into both buttocks, greater on the right side than left.  He had noticed additionally some numbness on the dorsal surface of both feet and weakness in both thighs.  On examination, he had normal sensation to heat, cold, pinprick, vibration, position sense and touch.  Some hypersensitivity on the plantar surface of both feet was noted.  He had a hesitant gait due to fear of falling and pain.  There was no muscular atrophy. 

As already mentioned, supplemental opinions were obtained in August 2011 and January 2013 addressing the etiology of all of the Veteran's relevant conditions and symptoms as they potentially relate to his service-connected disability.  However, as also already noted, these opinions were inadequate for rating purposes in terms of sufficiently differentiating the extent of symptoms attributable to service-connected versus non-service-connected disability.


But nevertheless, based on the evidence of record, the Board finds that ratings higher than 10 percent are not warranted.  In June 2007, the Veteran had decreased sensation but otherwise normal strength and reflex findings.  In July 2007, he had decreased strength but otherwise normal sensation and reflex findings.  Private records from June 2008 reflect findings of unsteadiness and limited dorsiflexion and plantar flexion.  However, as of November 2009, the evidence demonstrates only decreased sensation with normal reflexes.  Collectively, these findings are consistent with the assigned 10 percent ratings for mild incomplete paralysis under DC 8521.  Notably, the examiners stated that the Veteran's conditions would have moderate or preventative effects on rigorous activities such as sports and exercise, but only mild-to-moderate effects on activities such as chores and shopping.  Additional activities of daily living, such as grooming, toileting, bathing, and feeding were unaffected.  To the extent the Veteran has an abnormal gait, this, too, is contemplated by the 10 percent rating for each lower extremity, especially when also considering the 40 percent rating for his underlying thoracic spine disability.  The evidence on the whole does not reflect an overall level of impairment more consistent with a "moderate" level of incomplete paralysis of either lower extremity.

Further, the analysis does not change if instead DC 8621 (Neuritis) or 8721 (Neuralgia) is applied.  These other DCs apply the same criteria and analysis as DC 8521.  And, as already explained, the evaluation of the same disability or its manifestation under various diagnoses, i.e. "pyramiding", is to be avoided.  See 38 C.F.R. § 4.14.  Since the Veteran's associated radiculopathy of the left and right lower extremities manifest from the same disabilities, they cannot be considered as separate and distinct disabilities for rating purposes.


As for the additional matter of whether separate ratings are warranted for pain and diminished reflexes, the Joint Motion for Partial Remand does not cite to or suggest any additional DC (that is, other than DCs 8521, 8621, and 8721).  Moreover, 38 C.F.R. §§ 4.123 and 4.124 clarify that the evaluation of neuritis (so under DC 8621) and neuralgia (so under DC 8721) considers both loss of reflexes and pain, among other characteristic symptoms.  Hence, there already is contemplation of these symptoms in the ratings under these DCs, which, as mentioned, have the same substantive requirements as DC 8521.

A. Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which as already mentioned holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Throughout the period on appeal, the Veteran's complaints regarding his lower extremity radiculopathy have been of pain, decreased sensation, decreased strength, and ambulatory difficulties, which are all contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional or unusual disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

In conclusion, since the rating schedule adequately addresses the symptomatology for lower extremity radiculopathy, referral to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 



ORDER

The claim of entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity is denied.

The claim of entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


